Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran (US 2021/0271258).
As per claims 1, 12 and 19, Tran teaches, a method, apparatus and a non-transitory computer readable medium including for detection of road markings, the method comprising: identifying image data including lane markings associated with a road segment (Tran, ¶[0016] “The method includes detecting bike lanes using color, lane markings, signage, and intersection treatments.”   ); defining a plurality of subsections for the road segment (Tran, ¶[[0086] “Confirm bike lanes by car avoidance behavior and bicyclist behavior in the bike lanes.” The bike lane would be a plurality of subsections, and well as yield signs as seen in fig.3F   ); identifying boundary recognition observations for the lane markings from the image data corresponding to the at least one of the plurality of subsections for the road segments (Tran, ¶[0086] bike lanes identified, and it has a boundary); calculating, by a processor, one or more clusters for the boundary recognition observations according to color or intensity ( Tran, ¶[0076] “Each of the 3D points is colored using the colors observed for that 3D point in the corresponding camera images. The 3D point cloud is post-processed to produce derived map objects that are stored in the geometric map.” The 3D point cloud represents clusters, and the colors are according to color); and outputting a lane marking indicator indicating the color or the intensity, for the at least one of the plurality of subsections for the road segments, in response to the one or more clusters (Tran, ¶ [0076] “The vehicle trajectory is shown in pink. Each of the 3D points is colored using the colors observed for that 3D point in the corresponding camera images. The 3D point cloud is post-processed to produce derived map objects that are stored in the geometric map. Two important derived objects are the voxelized geometric maps and a ground map.” And ¶  [0084] Extract features Bike Lanes based on color, lane markings, signage, and intersection treatments; [0085] Apply neural network to bike lane detection;” based on the subsections which are the bike lanes and the color of these get gathered  ).
As per claim 2, Tran teaches, the method of claim 1, further comprising: identifying first timestamp data corresponding to the image data (Tran, ¶[0016] “The method includes direct signaling that partitions a time-frequency resource into a number of segments can be utilized to communicate an identifier within a peer discovery interval.” This represents a time stamp since the intervals are gathered there must be a time stamp to do the intervals ); identifying second timestamp data corresponding to position data associated with the road segment; and fusing the image data and the position data in response to a comparison of the first timestamp data and the second timestamp data, wherein the plurality of subsections are defined according to the fused image data and position data (Tran, ¶[0076] “During real-time operation, the geometric map is the most efficient way to access point cloud information. Segmentation algorithms identify 3D points in the point cloud for building a model of the ground, defined as the driveable surface part of the map. These ground points are used to build a parametric model of the ground in small sections. The ground map is key for aligning the subsequent layers of the map, such as the semantic map.” Since the imagines get aligned this represents fused images, first and second time stamp by them being in real time). 
As per claims 3 and 14, Tran teaches, the method of claim 1, wherein outputting the lane marking indicator for the at least one of the plurality of subsections for the road segments further comprises: sending a message to a geographic database for the road markings for the at least one of the plurality of subsections for the road segments (Tran, ¶ [0120] “text on the traffic sign, color of the traffic sign, limitations of the traffic sign, etc. The classified attributes may be stored in the map describing the identified traffic sign.” Stored that means it has to get sent at some point, and since it is a map it is a geographic database).
As per claims 4-5, Tran teaches, the method of claim 1, wherein clustering the boundary recognition observations further comprises: clustering the boundary recognition observations into clusters according to a plurality of colors and counting a number of boundary recognition observations corresponding to each cluster and color (Tran, ¶[0150] “There are four primary road reflector colors and they each have a meaning: white reflectors are placed along white traffic lines; yellow reflectors are placed along yellow traffic lines; red reflectors tells drivers that they are going the wrong way up a one-way ramp or that they should not enter; blue reflectors mark fire hydrants. Other colors are used for other purposes. Snowplowable road reflectors are specially designed to be able to deflect hits from snowplow blades. Their shape and metal casing help protect them from snowplows.” Colors represents a plurality of colors, and the counting would be each traffic line being counted).
As per claim 6, Tran teaches, the method of claim 4, further comprising: calculating a probability for each cluster based on a total number of possible observations (Tran, ¶[0193] “The likely behavior of the detected object can be provided as a probability of the detected object entering to one or more states.”   ).
As per claims 7 and 16, Tran teaches, the method of claim 6, further comprising: determining a lane boundary color intensity based on the probability for each cluster (Tran, ¶[0193] “The likely behavior of the detected object can be provided as a probability of the detected object entering to one or more states.” The cluster is the object being detected and ¶[0076] “Each of the 3D points is colored using the colors observed for that 3D point in the corresponding camera images.” Represent clusters as well).
As per claim 9, Tran teaches, the method of claim 1, further comprising: determining an intensity value for each of the boundary recognition observations (Tran, ¶[0162] “One way of tackling the problem of non-uniform lighting conditions in a thresholding algorithm is to use local statistics of the image intensity within a small neighborhood of the current pixel. If (x, y) is the current pixel position, and I. Sup.− the local image intensity mean, the acceptance test is I(x, y)>TG+I.sup.−(x, y). To deal with perspective, the averaging is performed independently on each line, and the size of the image averaging decreases linearly with respect to the line height. All extracted pixels are saved in an extraction map and horizontally connected features wider than Sm(x) are selected as marking elements. This extractor mainly performs a photometric selection, followed by a partial geometrical selection. Symmetrical local threshold can be used. Every image line is processed independently in a sequential fashion. On each line at position x, it consists of three steps. First, for each pixel at position y, the left and right intensity averages are computed, i.e the image average. Second, given threshold TG, the pixels with intensity higher than TG are selected. Third, sets of connected pixels in the extraction map wider than Sm(x) are considered as marking elements. The processing of color images consists in first applying any of the previously described algorithms separately on each color channel and then, combining the three obtained extraction maps using a logical “and”. Next, learning machines for detecting the road side objects from images and cameras such as the Faster Region-Based Convolutional Neural Networks, or R-CNNs, or YOLO can be used for object recognition from camera images.”   ).
As per claim 10, Tran teaches, the method of claim 9, further comprising: counting a first number of intensity values in a first range; counting a second number of intensity values in a second range; and performing a comparison of the first number of intensity values to the second number of intensity values (Tran, ¶[0076] “During real-time operation, the geometric map is the most efficient way to access point cloud information. Segmentation algorithms identify 3D points in the point cloud for building a model of the ground, defined as the driveable surface part of the map. These ground points are used to build a parametric model of the ground in small sections. The ground map is key for aligning the subsequent layers of the map, such as the semantic map.” This represents the comparison to me able to align the images).
As per claim 13, Tran teaches, the apparatus of claim 12, wherein the lane marking indicator indicates a color (Tran, ¶ [0076] “The vehicle trajectory is shown in pink. Each of the 3D points is colored using the colors observed for that 3D point in the corresponding camera images. The 3D point cloud is post-processed to produce derived map objects that are stored in the geometric map).
As per claim 17, Tran teaches, the apparatus of claim 12, further comprising: a voting module configured to determine a parameter for each of the observations ( Tran, ¶[0160] “ The class probabilities map and the bounding boxes with confidences are then combined into a final set of bounding boxes and class labels.” This is the equivalent of a voting module”).
As per claim 20, Tran teaches, the non-transitory computer readable medium of claim 19, wherein the assisted or automated driving function generates a driving command based on lane detection (Tran, ¶ [0085] Apply neural network to bike lane detection;”).

Allowable Subject Matter
Claims 8, 11, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A google and IP.com search was conducted as well as an East search, and this particular feature was not found. The usefulness of a vehicle being able to tell if a road needs service then sending it to the government or municipalities was not found in the prior art and would be helpful to improve infrastructure. While other application detects if something is wrong on the road they try to avoid it but not alert municipalities with that information of where and what it is. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SG/
/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668